ORDER
Plaintiff having filed a motion for direct certification, and the Court having considered the submissions of the parties and having heard oral argument on whether to grant the motion and on the merits of the issues set forth therein;
And the Court having determined in the public interest to expedite its disposition;
And good cause appearing;
It is ORDERED that the motion for direct certification pursuant to Rule 2:12-2(a) (M-997) is granted; and it is further
ORDERED that the motion for acceleration of the appeal (M-998) is granted; and it is further
ORDERED that the judgment of the Superior Court, Law Division, dismissing the Complaint, is hereby affirmed; and it is further
ORDERED that an opinion setting forth the reasoning of the Court shall issue in due course.